DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                                                                                    NO. 12-05-00194-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
TERRY MITCHELL, M.D.,                               §                 APPEAL FROM THE 62ND
RICKY CAMERON, M.D.,
HOPKINS COUNTY MEMORIAL
HOSPITAL, AND 
ICHABOD L. BALKCOM, MD.,
APPELLANTS
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF


ELISHA LATIMER AND JOHN LATIMER
ON BEHALF OF COLIN DANIEL JAHUE
CASTLEBERRY, A MINOR,
APPELLEES                                                      §                 HOPKINS COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellants have met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed.
            Opinion delivered July 6, 2005.
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
(PUBLISH)